Citation Nr: 1221512	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of right foot injury, third toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied reopening the claim based on a finding that new and material evidence had not been received.  In an October 2007 Statement of the Case ("SOC"), the RO determined that new and material evidence had been received, and subsequently reopened and denied the Veteran's claim.  

In May 2007, the Veteran testified before a VA Decision Review Officer ("DRO") during a hearing at the Muskogee RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In May 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In October 2010, the Board remanded the Veteran's claim for further evidentiary development, specifically to allow the Agency of Original Jurisdiction ("AOJ") to make a determination concerning his contention there was clear and unmistakable error ("CUE") in the July 1975 rating decision that originally denied his claim of entitlement to service connection for residuals of right foot injury, third toe, as well as to allow the AOJ to readjudicate the Veteran's petition to reopen his service connection claim.  This was accomplished, and in November 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's service connection claim; the issue of CUE was denied in a separate rating decision, dated November 2010, and is not currently on appeal to the Board.  

In April 2011, the Board remanded the case again for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran had a right foot injury prior to his enlistment into active service.

2.  The evidence does not clearly and unmistakably show that the Veteran's current residuals of a right foot injury, third toe, was not aggravated in service.

3.  Residuals of a right foot injury, third toe, are related to active service.


CONCLUSION OF LAW

Residuals of a right foot injury, third toe, pre-existed service, but were aggravated therein.  38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. § 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a right foot disability.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his preexisting right foot injury was aggravated and permanently worsened by active military service.

A review of the Veteran's service treatment records shows that, at the time of his August 1967 service enlistment examination, he reported on the accompanying medical history report that he had a preexisting "bone, joint or other deformity," which he specifically described as a fusion of the third metatarsophalangeal (MTP) joint of the toe caused by stepping on some glass and undergoing a subsequent surgical procedure.  The Board notes that, although the medical history report indicates that the injury was to his left foot, this appears to have been a simple error, as subsequent treatment reports referred consistently to an injury of the right foot.  The examining physician also noted the injury in his summary of findings.  Subsequent service treatment records show that the Veteran first began to complain about his right foot/toe pain just over two weeks after service induction, when he was seen at the dispensary with reports that his third toe on the right foot would not bend and was causing him pain.  Succeeding treatment records reveal that he was examined several additional times during service at the orthopedic clinic for continuing complaints of a worsening of his right toe pain.  These reports show that, although attempts were made to modify his shoes, these remedies did not help, and he was eventually placed on temporary profile until he received permission to change his military occupational specialty ("MOS") from infantry duty to working in the postal service.  His August 1969 service separation report revealed a diagnosis of residuals of an old injury, right foot, fused third MTP joint.

As noted above, the Veteran reported his pre-existing right foot injury at the time of his entrance examination in August 1967, and the examining physician noted the pre-existing injury in his summary of findings on the examination report.  Accordingly, the presumption of soundness is not applicable.  The remaining question is whether the pre-existing disability was aggravated in service.  

In February 1975, the Veteran applied for service connection for residuals of a right foot injury.  During an April 1975 VA examination, the examiner opined that the Veteran had minimally disabling traumatic arthritis of the MTP joint of the third toe, right foot, which was incurred when he stepped on a piece of glass as a youngster, resulting in secondary septic arthritis, which eventually developed into the then-current condition.  He then wrote that the disorder was "not incurred in the line of duty as far as I can determine, but [was] possibly aggravated to some degree by Military Service." (emphasis added).

In a March 2007 statement, the Veteran's private orthopedist, Dr. Darnell Blackmon, wrote an accurate history of the Veteran's right foot/toe disorder, which substantially agreed with the service treatment reports.  He diagnosed the Veteran with right foot, third toe, fibrous union MTP joint and opined that, although the condition pre-existed service, it was worsened by active duty, specifically from basic training and training as an infantryman.  He further noted that, although the Veteran sought treatment on several occasions, the problem was never resolved during service, the symptoms worsened and the disorder was ultimately aggravated by active duty service, resulting in his having an even greater disability after service. 

During his May 2010 video conference hearing before the Board, the Veteran recounted aggravation of his right toe symptomatology during service with continuing symptoms since service.  See May 2010 video conference hearing transcript.

In accordance with the Board's April 2011 remand, the Veteran was afforded a VA examination later in April 2011.  The Veteran reported stepping on a piece of glass at age 13, and having an in-office procedure to remove the glass.  He reported that the injury resulted in damage to the bone and a stiff middle toe, but claimed that he was still able to do normal activities.  He reported further that during boot camp, he experienced heat, swelling and burning in the foot, which was treated with orthotics, with no relief.  The Veteran claimed that he continued training with foot pain, including AIT, 13 weeks of NCO school, and training at Fort Lewis in 1968.  He also reported service in Vietnam as a clerk, with increased foot pain.  The Veteran reported that following his discharge, he worked as an iron worker, welder, and burner, generally sitting, until 1977, when he went to work as a commercial electrician until 2003, with foot problems.  He reported that his last job required a lot of standing, climbing ladders, and walking, and caused increased foot pain, but he did not seek medical care until 1975, when he was treated at the VA Medical Center in Muskogee, Oklahoma, and underwent surgery to shave the bone, which produced significant improvement.  The Veteran also noted that he had no restrictions on the right foot pre-service, but that post-service, hunting was limited to walking two miles.  He also reported that the right foot condition was stable since 2003, and that at that time, he was able to walk two miles with pain the next day, stand for one and a half hours, and carry at least 50 pounds 30 feet.

The examiner diagnosed a right foot injury, which existed prior to service (EPTS) and opined that the Veteran's current right foot condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge, including the EPTS right foot condition, and was at least as likely as not a result of the EPTS injury/condition, and was not caused by and/or worsened by an already service-connected disability.  He opined further that the natural progression of the EPTS right foot condition was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

In rendering his opinion, the examiner explained that, in his opinion, the Veteran had exacerbation or temporary worsening of the right foot pain from military training, not an aggravation or permanent worsening.  In this regard, he noted that the Veteran reported significant residual walking capacity, with reported ability to walk two miles with pain the next day, stand for one and a half hours, and carry at least 50 pounds 30 feet.  He also noted that a lay statement, submitted in support of another claim described hunting activities.  The examiner concluded that the Veteran's reported capacities were at or greater than would be expected with the EPTS condition associated with the glass in the foot at age 13 that was infected.

There is clear and unmistakable evidence, as shown by enlistment examination, including the Veteran's report of medical history and the examining physician's summary of findings, service treatment records, and the Veteran's reports, that a right foot disability pre-existed service.  It is not clear and unmistakable, however, that the disability underwent no aggravation in service.  In this regard, the Board notes the service treatment records showing treatment for right foot and toe complaints weeks after the Veteran began service, the April 1975 VA examiner's opinion that there may have been in-service aggravation, and the Veteran's private orthopedist's opinion that the Veteran's right foot condition had indeed been aggravated by active service.  Hence, the presumption of soundness is not rebutted.

If the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection.  Wagner v. Principi.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Veteran does not contend and the evidence of record does not show that he had treatment or complaints related to the right foot between his discharge in 1969 and his reported VA treatment in 1975.  However, the Veteran has reported a continuity of symptoms since service.  The Veteran's brother and parents have also submitted statements in support of his claim, indicating that the Veteran had problems with his foot after his discharge from service.  The Board acknowledges that the record reflects that post-service, the Veteran worked in physically demanding jobs and reported hunting activities.  However, considering that the Veteran has consistently reported right foot pain since his discharge during VA treatment, private treatment and on VA examination, and the lay statements submitted by both his parents and his brother, attesting to the fact that he has had right foot pain since his discharge; the Board finds that his reports of continuity of symptomatology are credible.  

The service treatment records, the Veteran's statements and the opinions of the private orthopedist and the VA examiner establish the presence of a right foot disability in service.  The evidence is in relative equipoise on the question of whether the current right foot disability is related to service.  Resolving reasonable doubt in the Veteran's favor, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for residuals right foot injury, third toe, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


